The present application is being examined under the AIA  first to invent provisions. 
Detailed Action
Current Status of Claims
This action is issued in response to communication of March 2, 2022. Claims 1-16 are currently active in the application.

Claim Rejections - 35 USC § 103   
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 1-8 and 10-16 are rejected to the best examiner’s understanding under 35 U.S.C. 103 as being unpatentable over Naito (US Patent Publication Application 2019/0387109 A1) in view of Takuya et al. (JP 2014/137671) disclosed with the IDS submitted by the Applicant of March 2, 2022.
	In regard of claim 1,  Naito disclose an information processing apparatus that has a first display unit and is configured to display a first software keyboard on the first display unit based on acceptance of a selection operation of a character-input item on a screen being displayed on the first display unit, wherein the information processing apparatus comprises: a memory; and at least one processor in communication with the memory(See Figures 1-2 of Naito illustrating an information processing apparatus (102) having processor (201), a first display (211) showing a first software keyboard and memory (202, 203) as discussed in paragraphs [0043-0044, 0062-0063] of Naito), wherein the at least one processor of the information processing apparatus is configured to perform: transmitting screen information corresponding to an updated screen to a terminal each time when the screen being displayed on the first display unit is updated (See at least Figures 2 - 4 of Naito illustrating processor (201) communicating with memory (202, 203) and transmits screen information to an updated screen (211)); wherein, based on acceptance of a selection operation of the character-input item on a screen that is displayed on a second display unit of the terminal based on the transmitted screen information (See at least Figures 1-2 of Naito showing acceptance of selection operation (301) as discussed in paragraph [0052]). 
	However, the reference to Naito does not specifically discuss an information processing apparatus wherein based on acceptance of a selection operation  
receipt of information about the selection operation from the terminal, the information processing apparatus transmits an instruction for displaying a second software keyboard of the terminal on the second display unit and controls the first display unit so as not to display the first software keyboard.
	In the same field of endeavor, Takuya et al. discloses an information processing apparatus shown at least in Figures 11-13 wherein based on acceptance of a selection operation (297) from terminal (20) and information processing apparatus transmits an instruction for displaying a second software keyboard (20) and not to display the first software keyboard (10) as discussed in paragraphs [0030-0033].
 Therefore, it would be obvious to the person of ordinary skills in the art at the time the invention was filed to use a software keyboard displaying shown by Takuya et al. with the device shown by Naito in order to lock and unlock screen for a user if he/she recognized/unrecognized. 
	In regard of claim 2, Naito and Takuya et al. further disclose the information processing apparatus according to claim 1, wherein the information processing apparatus which is configured to receive operation information corresponding to an operation accepted on the screen that is displayed on the second display unit of the terminal based on the transmitted screen information is configured to execute processing corresponding to the operation information, updates the screen being displayed on the first display unit, and is configured to transmit screen information corresponding to the updated screen to the terminal (See at least Figures 3, 4B of Naito illustrating the block diagram of the terminal (101) with the second display (301) accepting operation information transmitted for execution (307) and providing updates the screen being displayed on the first display unit (102) as discussed in paragraphs [0051-0054] of Naito).

	In regard of claim 3, Naito and Takuya et al. further disclose the information processing apparatus according to claim 1, wherein the second software keyboard is used for a plurality of applications operating on the terminal (See at least Figures 3 and 4B of Naito illustrating a mobile terminal (101) with the second software keyboard (301) used for a plurality applications (900) as discussed in paragraphs [0070-0072]).
	In regard of claim 4, Naito and Takuya et al. further disclose the information processing apparatus according to claim 1, wherein, when the information processing apparatus accepts the selection operation of the character-input item on the screen that is displayed on the second display unit of the terminal based on the transmitted screen information(See at least Figures 11-13 of Takuya et al. illustrating the information processing apparatus accepting selection operation (297) of character input item on the screen (20) as discussed in paragraph [0030]), and receives information about the selection operation from the terminal, and in a case where the terminal displays a software keyboard of the terminal, the information processing apparatus is configured to transmit screen information corresponding to a screen not displaying the first software keyboard to the terminal, and in a case where the terminal does not display the software keyboard of the terminal, the information processing apparatus is configured to transmit screen information corresponding to a screen displaying the first software keyboard to the terminal (See Figures 11-13 of Takuya et al. illustrating receival of information about selection operation (297) from the terminal (20) and terminal displays a software keyboard on in terminal and transmits screen information not displaying the first software keyboard on (10) as discussed in paragraphs [0030-0032] of Takuya et al.).

	In regard of claim 5, Naito and Takuya et al. further disclose the information processing apparatus according to claim 4, wherein the case where the terminal does not display the software keyboard of the terminal refers to a case where an error in displaying the software keyboard has occurred in the terminal (See at least Figure 14 of Naito illustrating the case when the terminal does not display the software keyboard (S4040) and error in displaying occurred (S4012)).
	In regard of claim 6, Naito and Takuya et al. further disclose the information processing apparatus according to claim 1, wherein the screen that is displayed on the second display unit of the terminal based on the transmitted screen information is the same screen as the screen being displayed on the first display unit (See at least Figure 11 of Takuya et al. wherein is shown that the screen displayed on the second display unit (20) is the same as the screen displayed on the first display unit (10)).
	In regard of claim 7, Naito and Takuya et al. further disclose the information processing apparatus according to claim 1, wherein the character-input item is an item to which user information for logging into the information processing apparatus is input (See Figure 16 of Naito showing character input item (S4001) is logging into the information processing apparatus).
	In regard of claim 8, Naito and Takuya et al. further disclose the information processing apparatus according to claim 1, wherein, each time when an input of a character is accepted via the second software keyboard of the terminal, the information processing apparatus is configured to receive information about the input character, and configured to display a screen to which the character is input, on the first display unit (See Figures 11-13, 14-15 of Takuya et al. illustrating input of a character via the second software keyboard (20) receives information about the input character as discussed in paragraphs [0034-0035] of Takuya et al.).
	In regard of claim 10, Naito and Takuya et al. further disclose the information processing apparatus according to claim 1, wherein, in a case where the information processing apparatus accepts an input of a character via the second software keyboard of the terminal and receives information about the input character from the terminal, the information processing apparatus is configured to control the first display unit so as not to display a screen to which the character is input (.See Figure 11 of Takuya et al. illustrating the first display (10) which not display a screen for character input as discussed in paragraphs [0030-0031])
	In regard of claim 11, Naito and Takuya et al. further disclose the information processing apparatus according to claim 1, wherein the information processing apparatus is a multifunction peripheral (MFP) having a plurality of functions including a printing function (See at least Figure 1 of Naito illustrating the information processing apparatus comprising MFP (102) as discussed in paragraphs [0039-0040]).
	In regard of claim 12, Naito and Takuya et al. further disclose the information processing apparatus according to claim 1, wherein the information processing apparatus operates as a virtual network computing (VNC) server, and the terminal operates as a VNC client (See at least Figure 4A reference numeral (806) and paragraph [0057] of Naito discussing virtual server).

	In regard of claim 13, Naito and Takuya et al. further disclose the information processing apparatus according to claim 1, wherein, in a case where the information processing apparatus accepts the selection operation of the character-input item on the screen that is displayed on the second display unit of the terminal based on the transmitted screen information, and receives information about the selection operation from the terminal, the information processing apparatus is configured to transmit an instruction for displaying the second software keyboard on the second display unit, configured to control the first display unit not to display the first software keyboard, and configured to not to transmit screen information corresponding to a screen displaying the first software keyboard (See Figures  11-12 of Takuya et al. illustrates the information processing apparatus which accepts the selection operation (297) and operation of character input item on the screen on the second display (20) of terminal configured to transmit instruction to display second software keyboard on the second display unit (20) for controlling the first software keyboard as discussed in paragraphs [0030-0033] of Takuya et al.).
	In regard of claim 14, Naito and Takuya et al. further disclose a system including the information processing apparatus and the terminal according to claim 1, wherein, in a case where the information processing apparatus transmits an instruction for displaying the second software keyboard of the terminal to the terminal and controls the first display unit not to display the first software keyboard, the terminal is configured to display a screen, which is displayed based on the transmitted screen information, not displaying the first software keyboard and a screen displaying the second software keyboard on the second display unit (See rejection of claim 1 provided above).
	In regard of claim 15, Naito and Takuya et al. further disclose the system according to claim 14, wherein, in a case where the second software keyboard is displayed on the second display unit of the terminal, even when an operation in an area different from an area of the second software keyboard included in the screen that is displayed on the second display unit based on the transmitted screen information is accepted, the terminal is configured not to transmit information about the operation to the information processing apparatus (See Figures 11-13 of Takuya et al. and paragraphs [0030-0033]).
	In regard of claim 16, Naito and Takuya et al. further disclose a method for an information processing apparatus that has a first display unit and is configured to display a first software keyboard on the first display unit based on acceptance of a selection operation of a character-input item on a screen being displayed on the first display unit, the method comprising: transmitting screen information corresponding to an updated screen each time when a screen being displayed on the first display unit is updated; wherein, based on acceptance of a selection operation of the character-input item on a screen that is displayed on a second display unit of the terminal based on the transmitted screen information, and receipt of information about the selection operation from the terminal, the information processing apparatus transmits an instruction for displaying a second software keyboard of the terminal on the second display unit and controls the first display unit so as not to display the first software keyboard (See rejection of claim 1 provided above).
Claim 9 are rejected to the best examiner’s understanding under 35 U.S.C. 103 as being unpatentable over Naito (US Patent Publication Application 2019/0387109 A1) in view of Takuya et al. (JP 2014/137671) disclosed with the IDS submitted by the Applicant of March 2, 2022 and further in view of Ikeda (US Patent Publication Application 2010/0007916 A1).
	In regard of claim 9, Naito and Takuya et al. further disclose the information processing apparatus according to claim 8.
	However, the combination of Naito and Takuya et al. does not specifically discussed the information processing apparatus, wherein the screen to which the character is input is a screen in which the character is input to the character-input field and the rendering of the character is concealed.
	In the same field of endeavor, Ikeda discloses the information processing apparatus (102) as shown in Figures 1 and 4 which also shown character input on screen shown in Figure 5 (503) to the character input field and the character is concealed as shown in Figure [0056].
Therefore, it would be obvious to the person of ordinary skills in the art at the time the invention was filed to use a software keyboard displaying shown by Takuya et al. with the device shown by Naito in order provide a user with predetermined security. 







Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to Applicant’s disclosure. Applicant is required under 37 C.F.R. 1.111 (c ) to consider these references fully when responding to this action.
US Patent 10,455,630 to Tanji
Examiner’s Note: Examiner has cited particular columns, line numbers, and figures in the references as applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teaching of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olga V. Merkoulova whose telephone number is ((571)270-7796.  The examiner can normally be reached on Mon-Fri. from 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/OLGA V MERKOULOVA/Primary Examiner, Art Unit 2692